Citation Nr: 1644288	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for anxiety disorder. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetes mellitus. 

3.  Entitlement to service connection for anxiety disorder. 

4.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June to September 1990 and in the United States Navy from January 1992 to December 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs, Regional Office (RO), located in Waco, Texas, in which pertinent part, declined to reopen the previously denied claims.  The jurisdiction now resides with the RO in Atlanta, Georgia. 

The Board remanded the claims in May 2016 in order to afford the Veteran a hearing.  In July 2016, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  Following the Board hearing, the Veteran submitted additional medical evidence with a waiver of initial consideration.  See 38 C.F.R. § 20.1304 (c) (2015) .

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus, because the evidence of record failed to demonstrate his current diagnosed disorder was related to his period of service.  The Veteran was notified of this decision that same month, but he did not appeal, and new and material evidence was not received within one year of the decision. 

2.  In the December 2005 rating decision, the RO also declined to reopen a previously denied claim for service connection for anxiety disorder because no new and material evidence had been received that demonstrated the current disorder was related to his period of service.  The Veteran was notified of this decision that same month, but he did not appeal, and new and material evidence was not received within one year of the decision.

3.  The additional evidence associated with the claims folder subsequent to the RO's December 2005 rating decision relates to an unestablished fact (medical nexus between the Veteran's diagnosed disorders and his period of service) that is necessary to substantiate the claims, and raises a reasonable possibility of substantiating those claims.

4.  The competent evidence of record establishes that the Veteran's anxiety disorder is likely related to his in-service complaints.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision, which denied service connection for diabetes mellitus and declined to reopen the previously denied claim of service connection for anxiety, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015). 

2.  Since the 2005 rating decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for anxiety and diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Petition to Reopen Previously Denied Claims 

A claim that has been denied by an unappealed RO decision may not thereafter be reopened.  38 U.S.C.A. § 7104(b).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The claim for service connection for anxiety disorder was originally denied in an August 2004 rating decision, because the evidence failed to demonstrate that the Veteran's anxiety disorder was incurred during, or related to, his periods of active service.  He was notified of the decision that same month.  The Veteran did not appeal and he did not submit new and material evidence within a year of that decision.  The August 2004 rating decision is final.  See 38 C.F.R. § 20.1103.  

The Veteran filed an original claim for service connection for diabetes mellitus in October 2004, and he sought to reopen his previously denied claim for anxiety disorder in October 2005.  In a December 2005 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus, because the evidence failed to demonstrate that the Veteran's diabetes mellitus had an onset during his period of service or was otherwise related to his period of service.  Also, in the December 2005 rating decision, RO declined to reopen the Veteran's previously denied claim for service connection for anxiety disorder because new and material evidence had not been received.  The Veteran did not appeal that decision.  

Although the Veteran submitted an additional statement in support of his claims in November 2006, his statement was duplicative of his previous assertions, and it did not contain new or material evidence pertaining to the previous denial of his claims.  The December 2005 rating decision is final.  See 38 C.F.R. § 20.1103.  

Since the October 2009 rating decision, additional evidence has been received and associated with the claims folder.  This evidence includes additional private medical statements which suggest that the Veteran's anxiety disorder and diabetes mellitus are related to his period of service, to include as secondary to his service-connected disabilities.  See September 2010 statement from B.L., MD., and July 2016 private medical statement from A.G., MD.  In addition, the Veteran has submitted medical literature which shows that studies have demonstrated that there is an increased prevalence of diabetes mellitus in patients which also have obstructive sleep apnea.  This evidence is new, as it was not part of the record at the time of the prior denials.  It is also material.  As new and material evidence has been received, the claims are reopened. 

2.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for an anxiety disorder.  He asserts that his anxiety problems first manifested during his period of service when he began having medical problems that led to his discharge, and he has continued to experience similar anxiety symptoms since then.  In the alternative, the Veteran asserts that his anxiety disorder is secondary to his service-connected disabilities due to obstructive sleep apnea and irritable bowel syndrome (IBS).  See October 2003, October 2005, and November 2006 statements in support of the claim; see also the July 2016 Board Hearing transcript, pages 6 and 7.

Medical records establish that the Veteran has current diagnosis of anxiety disorder.  See VA and private treatment records.  There is also evidence of in-service complaints of mental health symptoms reflected on the report of an October 1999 medical history, despite the normal psychiatric evaluation at that time.  It was noted that the Veteran reported symptoms of nervousness and excessive worry that were associated with his concerns regarding the use of a CPAP machine to treat his obstructive sleep apnea.  

Post-service medical records show the Veteran had a diagnosis of anxiety disorder associated with stress caused by various medical conditions, to include medical conditions (obstructive sleep apnea and IBS) related to the Veteran's period of service.  See March 2003 private medical statement from T. R., RN, and August 2003 private treatment record.  Subsequent VA and private treatment records continue to show treatment for anxiety disorder, as well as treatment for panic attacks and depression. 

In addition, there is persuasive medical evidence that the Veteran's current anxiety disorder is related to his in-service complaints.  In the July 2016 private medical statement, Dr. G. found that the Veteran's anxiety and panic attack symptoms first manifested during his period of service as a result of the onset of his obstructive sleep apnea and IBS disabilities.  Dr. G. further concluded that the Veteran's anxiety disorder first manifested because of his problems with obstructive sleep apnea and IBS.  This medical opinion was based on the Veteran's reported history of symptoms in service and since service, as well as based on his complaints shown in the service treatment records.  

Notably, a diagnosis based on the Veteran's description of symptoms first manifested in service can be sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, the Veteran has provided competent and credible lay evidence that he has continued to experience similar symptomatology since then.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, his reported medical history of  anxiety symptoms associated with his treatment for obstructive sleep apnea is confirmed in his service treatment records. 

Lastly, the Board notes that the July 2016 private medical statement also concluded that the Veteran's anxiety disorder was proximately caused by his service-connected obstructive sleep apnea and IBS disabilities based on a review of the Veteran's medical records.  There is no medical evidence of record contrary.  The Veteran's obstructive sleep apnea was first diagnosed and treated during his period of service, and his IBS has been linked to his period of service.  

Here, the Board finds that there is sufficient medical and lay evidence in favor of the Veteran's claim that his current symptoms are similar and related to symptoms noted in service.  Accordingly, the Board finds that the Veteran's currently diagnosed anxiety disorder is related to the symptoms that he first experienced in service and that he has continued to experience since then.  As such, service connection for anxiety is warranted.



ORDER

New and material evidence having been received, the previously denied claim for entitlement to service connection for diabetes mellitus is reopened. 

New and material evidence having been received, the previously denied claim for entitlement to service connection for anxiety disorder is reopened. 

Entitlement to service connection for an anxiety disorder is granted.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, to include as secondary to his service-connected disabilities.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.

On remand, the Veteran should be afforded a VA examination to determine the etiology of the Veteran's diabetes mellitus, to include whether it is secondary to his service-connected disabilities.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has submitted the July 2016 private medical statements in which Dr. G concluded that the Veteran's diabetes mellitus is proximately caused by his service-connected obstructive sleep apnea.  In support of this medical opinion, Dr. G. cited to medical literature which shows that studies have shown that up to 40 percent of individuals with obstructive sleep apnea also have been diagnosed with diabetes mellitus.  However, the medical literature from the International Diabetes Federation, which Dr. G. used to support his medical conclusion, further states that incidence of new diagnosis of diabetes in individuals with obstructive sleep apnea is unknown - this does not tend to support a causal relationship.  Notably, the Veteran was not diagnosed with diabetes mellitus until 2004, six years after the onset of his obstructive sleep apnea in service.   

It remains unclear to the Board whether the Veteran's diabetes mellitus is proximately caused by his service-connected obstructive sleep apnea.   In addition, no medical opinion has addressed whether the Veteran's diabetes mellitus is proximately aggravated by his service-connected obstructive sleep apnea.  On remand, a VA examination, with medical opinion, needs to be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and send him a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and Allen v. Brown, 8 Vet. App. 374 (1995).

2. Seek the Veteran's assistance in obtaining any outstanding records of pertinent private treatment for his diabetes mellitus. 

3. Thereafter, arrange for the Veteran to undergo a VA examination with an appropriate medical professional in order obtain a medical opinion on the etiology of the Veteran's diabetes mellitus.  The claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail.

Based on a review of the claims folder and the evidence from clinical evaluation, the examiner should provide answer the following: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus had an onset during his period of service, or is otherwise directly related to his period of service; or 

(b) Is it at least as likely as not (a 50 percent or greater probability) that his diabetes mellitus is (1) proximately caused or (2) aggravated by his service-connected obstructive sleep apnea, or another service-connected disability?  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the Veteran's diabetes mellitus is aggravated by his service-connected disability, the examiner should report the baseline level of severity prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected obstructive sleep apnea.

The examiner should consider the Veteran's assertion that his diabetes mellitus first manifested as weight problems during his period of service, as well as the medical evidence that demonstrates a correlation between development of diabetes mellitus and individuals with obstructive sleep apnea.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representatives must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


